This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0758

                                    State of Minnesota,
                                        Respondent,

                                             vs.

                                     Willie B. Brown,
                                       Appellant.

                                   Filed March 2, 2015
                                         Affirmed
                                    Rodenberg, Judge

                              Ramsey County District Court
                                File No. 62-CR-13-7880

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John Choi, Ramsey County Attorney, Peter R. Marker, Assistant County Attorney, St.
Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Roy G. Spurbeck, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Kirk, Presiding Judge; Ross, Judge; and Rodenberg,

Judge.

                         UNPUBLISHED OPINION

RODENBERG, Judge

         Appellant Willie B. Brown challenges his conviction for possessing burglary or

theft tools, arguing that the evidence is insufficient to convict. We affirm.
                                         FACTS

       On the evening of October 11, 2013, Officer Peng Lee of the St. Paul Police

Department noticed a large van being driven on a public road without lights. Officer Lee

decided to run a computer check of the license plate. The check alerted him that the

vehicle had been reported as stolen in Minneapolis. Just as Officer Lee made this

discovery, the van pulled over to the side of the road and the occupants began to get out

of the vehicle. Officer Lee exited his squad car and announced that he was the police.

He ordered the passengers on the right side of the vehicle to lie down while he kept watch

over the man who exited the driver’s side of the vehicle, later identified as appellant

Willie Brown. The van was still running.

       Officer Shoua Lor arrived as backup. Officer Lor conducted a frisk of appellant

and found a flathead screwdriver on appellant’s person. Officer Lor arrested appellant.

The two other passengers were also arrested.

       Although the van was still running, there were no keys in the ignition. Officers

searched the vehicle. They found that the steering column had been damaged in such a

way that the van could be started without a key by using a flat object like a flathead

screwdriver. Both officers testified that flathead screwdrivers are frequently used to steal

vehicles after a steering column has been so damaged.

       Appellant was charged with theft of a motor vehicle and possession of burglary or

theft tools. A jury found appellant not guilty of theft of a motor vehicle, but guilty of

possession of burglary or theft tools.




                                             2
       Appellant appeals his conviction of possessing theft tools, arguing that the

evidence is insufficient to prove that he intended to use, or permit the use of, the flathead

screwdriver to commit theft.

                                      DECISION

       Appellant makes much of his acquittal of the theft of a motor vehicle charge. He

argues that, because the jury did not find him guilty of stealing the van, “the

circumstantial evidence did not prove beyond a reasonable doubt that he possessed [the

screwdriver] ‘with intent to’ commit a theft.” He contends that his acquittal of the theft

charge demonstrates that the jury did not accept that he intended to commit a theft.

       Appellant’s argument invites us to speculate concerning why the jury acquitted

him of the theft charge. But the district court instructed the jury that, to convict appellant

of theft, it must find four elements to have been proven beyond a reasonable doubt:

(1) that appellant drove the vehicle, (2) that the owner did not give appellant consent to

drive the vehicle, (3) that appellant knew, or had reason to know, at the time he took or

drove the vehicle that the owner did not give him consent, and (4) that appellant took or

drove the vehicle on October 11, 2013 in Ramsey County. See 10 Minnesota Practice

CRIMJIG 16.22 (2014). The jury was required to “find that each of these elements has

been proven beyond a reasonable doubt” in order to convict appellant of theft of a motor

vehicle. See id. The jury’s acquittal means only that the state failed to prove at least one

of those elements beyond a reasonable doubt. It is not for us to hypothesize, in reviewing

the sufficiency of the evidence supporting the possession of burglary or theft tools

conviction, which element, or elements, the jury might have found not to have been so


                                              3
proven. See State v. Montermini, 819 N.W.2d 447, 461 (Minn. App. 2012) (stating that

an acquittal “shed[s] no light on which circumstances the jury believed or disbelieved”).

       That said, we analyze the sufficiency of the evidence supporting the conviction for

possession of burglary or theft tools as though appellant had never been charged with

theft of a motor vehicle. When reviewing the sufficiency of the evidence, we review the

record thoroughly to determine whether the trier of fact could have reasonably concluded

that appellant was guilty beyond a reasonable doubt. State v. Ortega, 813 N.W.2d 86,

100 (Minn. 2012), State v. Al-Naseer, 788 N.W.2d 469, 473 (Minn. 2010), State v. Webb,

440 N.W.2d 426, 430 (Minn. 1989). A guilty verdict will be upheld when the jury could

have reasonably found the defendant guilty of the charge, “giving due regard to the

presumption of innocence and to the state’s burden of proof beyond a reasonable doubt.”

Al-Naseer, 788 N.W.2d at 473 (quotation omitted).

       Appellant was convicted of possession of burglary or theft tools, pursuant to Minn.

Stat. § 609.59 (2012), which provides: “Whoever has in possession any device,

explosive, or other instrumentality with intent to use or permit the use of the same to

commit burglary or theft may be sentenced to imprisonment.” The only issue in dispute

at trial concerning the possession charge was whether appellant possessed the

screwdriver with the requisite intent.

       There was no direct evidence concerning appellant’s intent to commit theft.

Therefore, we examine the record to determine whether the circumstantial evidence is

sufficient to support appellant’s conviction.    “A conviction based on circumstantial

evidence . . . warrants heightened scrutiny.” Al-Naseer, 788 N.W.2d at 473. While


                                            4
circumstantial evidence is given the same weight as direct evidence, a conviction based

on circumstantial evidence requires that the circumstances proved be consistent with the

hypothesis that the defendant is guilty and inconsistent with any other rational or

reasonable hypothesis. State v. Clark, 755 N.W.2d 241, 257 (Minn. 2008), see also State

v. Tscheu, 758 N.W.2d 849, 857 (Minn. 2008) (emphasizing that the state’s evidence

need not exclude all inferences other than guilt but must exclude all reasonable

inferences other than guilt).

       To determine whether the circumstances proved are consistent with appellant’s

guilt and inconsistent with any other reasonable hypothesis, we apply a two-step analysis.

See State v. Silvernail, 831 N.W.2d 594, 598 (Minn. 2013). First, we consider the

circumstances proved. Id. When establishing the circumstances proved, we do not

consider every circumstance that may be proved by the evidence. Tscheu, 758 N.W.2d at

857-58. Rather, we give due deference to the fact-finder in construing the evidence in the

light most favorable to the verdict. Silvernail, 831 N.W.2d at 599. Second, we determine

whether the circumstances proved are “consistent with guilt and inconsistent with any

rational” or reasonable hypothesis, but we do not defer to the jury’s choice between

inferences that are reasonable. Id. (quotation omitted). This analysis requires that we

look at the circumstances proved as a whole and not as isolated facts. Al-Naseer, 788
N.W.2d at 743. We consider whether the evidence establishes a “complete chain that, in

view of the evidence as a whole, leads so directly to the guilt of the defendant as to

exclude . . . any reasonable inference other than guilt.” Id. (quotation omitted). This




                                            5
analysis gives “no deference to the fact finder’s choice between reasonable inferences.”

Silvernail, 831 N.W.2d at 599 (quotation omitted).

       Whether a defendant possessed the requisite intent under Minn. Stat. § 609.59

“may be drawn from the character of the objects and from the circumstances surrounding

[the defendant’s] possession.” State v. Conaway, 319 N.W.2d 35, 41 (Minn. 1982).

Here, the state need not link the defendant to any specific past or future burglary. Rather,

“[t]he intent necessary is a general intent to use the tools [or permit the use of the tools]

in the commission of a burglary [or theft].” Id.

       When viewed in the light most favorable to the guilty verdict, the evidence proves

the following circumstances: Appellant was driving a vehicle that was reported stolen in

Minneapolis; there were two men riding as passengers in the vehicle while appellant

drove it; the steering column of the vehicle had been damaged in such a way as to allow

the driver of the vehicle to start the vehicle with a flat object, such as a flathead

screwdriver; appellant had a flathead screwdriver in his pocket; and the vehicle’s engine

was running but there was no key in the ignition.

       Appellant argues that the vehicle’s broken steering column and ability to idle

without a key in the ignition cannot be part of the circumstances proved because those

facts were directly related to the theft charge, which was not proven. However, the

circumstances proved must be considered in the light most favorable to the guilty verdict.

Silvernail, 831 N.W.2d at 599. And, as discussed above, it is not our proper role to

hypothesize which element or elements of the theft of a motor vehicle charge the jury

may have found wanting. In order for the jury to have convicted appellant of possession


                                             6
of burglary or theft tools, it necessarily concluded that a flathead screwdriver is a tool

suited to use in the commission of a theft of a motor vehicle and that appellant had such a

screwdriver on his person. That the steering column was damaged in such a way that a

person could steal the vehicle with a flathead screwdriver is properly to be included in the

circumstances proved when viewing the evidence in the light most favorable to the guilty

verdict, regardless of whether the jury found the motor vehicle theft charge to have been

proven.

          Having established the circumstances proved, we next consider whether those

circumstances are consistent with guilt and inconsistent with any other rational

hypothesis. Silvernail, 831 N.W.2d at 599. While we give no deference to the jury’s

choice between rational inferences, id., “inconsistencies in the state’s case or possibilities

of innocence do not require reversal of a jury verdict so long as the evidence taken as a

whole makes such theories seem unreasonable,” Tscheu, 758 N.W.2d at 858. We review

the circumstances proved “not as isolated facts, but as a whole.” Silvernail, 831 N.W.2d

at 599.

          Appellant correctly notes that a screwdriver is not a thing that, by its very nature,

proves the intent with which it was possessed. A screwdriver in one’s pocket, without

more, is insufficient to support a conviction for possession of theft tools. However,

appellant possessed a flathead screwdriver as he exited the driver’s side of a van that had

been reported stolen, had a damaged steering column, and was running without a key in

the ignition.     The circumstances surrounding appellant’s possession of the flathead

screwdriver, therefore, give rise to a strong inference that appellant’s possession of the


                                                7
flathead screwdriver was with the intent to commit a motor vehicle theft. Any other

inference that may be drawn from this set of circumstances as to why appellant carried a

flathead screwdriver in his pocket would be mere conjecture. Appellant’s brief provides

no alternative reasonable inference to be drawn from the entirety of the circumstances,

and we are unable to discern any alternative reasonable or rational inferences to be drawn

from the evidence other than that, under these extremely unusual circumstances,

appellant’s possession of the screwdriver was with the intent to commit burglary or theft.

Therefore, the evidence is sufficient to support appellant’s conviction of possession of

theft tools in violation of Minn. Stat. § 609.59.

       Affirmed.




                                              8